Exhibit 10.19

 

 

 

 

 

 

 

 

 

Supplementary Agreement to Share Transfer Agreement Of

Zhejiang An Kao Power Technology Co., Ltd.

 

by and between

 

Wang Xinhuo

 

And

 

Zhejiang Kandi Vehicles Co., Ltd

 

 

 

 

 

 

 

 

 

This Supplementary Agreement to Share Transfer Agreement (hereinafter referred
to as this “Agreement”) is entered into on December 14, 2017 at Xihu District
Hangzhou City Zhejiang Province, People’s Republic of China, by and between:

 

Party A: Zhejiang Kandi Vehicles Co., Ltd. (hereinafter referred to as
“Transferee”)

 

Legal Representative: Hu Xiaoming

 

Party B: Wang Xinhuo (hereinafter referred to as “Transferor”)

 

ID Number:

 

Following transferor and transferee shall be individually referred to as “One
Party” and collectively referred to as “Both Parties”.

 

Whereas:

 

(1)The transferor hold full or 100% ownership interest in Jinhua An Kao Power
Technology (hereinafter referred to as “Jinhua An Kao”) and is entitled to fully
exercise all of its rights as a shareholder;

 

(2)Kandi Technologies Group, Inc (hereinafter referred to as “ KNDI”) , a
company listed in the U.S. on Nasdaq Stock Market, indirectly owns 100%
ownership interest in Zhejiang Kandi Vehicles Co., Ltd;

 

(3)A Share Transfer Agreement of Zhejiang An Kao Power Technology Co., Ltd.
between Zhejiang Kandi Vehicles Co., Ltd. And Wang Xinhuo (hereinafter referred
to as the “Share Transfer Agreement”) is entered into on December 12, 2017 at
Xihua District Hangzhou City Zhejiang Province, People’s Republic of China;

 



 1 

 

 

In order to ensure Jinhua An Kao to meet the transferee’s net profit
anticipation for the next three years, both parties made following supplementary
terms to the Share Transfer Agreement:

 

1.Both parties shall make joint efforts to ensure that Jinhua An Kao realizes
its net profit no less than RMB30,000,000 from January 1, 2018 to December 31,
2018, no less than RMB40,000,000 from January 1, 2019 to December 31, 2019, and
no less than RMB50,000,000 from January 1, 2020 to December 31, 2020; Each net
profit under this Agreement shall be calculated based on the “Net Income”
defined in the US GAAP and confirmed by the third party auditor designated by
the transferee.

 

2.According to the Property Appraisal Report ( Jin Chen Ping Zi (2017) No.48) on
Jinhua An Kao’s existing asset, future performance and valuation issued by
Jinhua Jinchen Property Assessment Co., Ltd., Article 3.1 under the Share
Transfer Agreement is added and changed as: the transferor and the transferee
reach consensus through consultations that KNDI shall issue restricted stock
equals to the value of RMB0.28 billion (hereinafter referred to as “stock
consideration”, defined as below) and deliver the stock to the person designated
by the transferor ( collectively referred to as “receiving party of the stock,
one party is referred to as “each receiving party of the stock”), in addition to
the RMB25.93million of payment to the transferor by the transferee. In
connection with the stock number and amount delivered to each receiving party
please see attached Exhibit I - this Supplementary Agreement.

 

Total number of the stock issuable to the transferor is 5,919,674 shares
(hereinafter referred to as “total number of stock” or “Shares”), Calculation
reads:5,919,674 shares =RMB0.28 billion ÷ exchange rate of 6.62÷$7.145 (KNDI’s
closing price at average over 10 trading days prior to date of signing the Share
Transfer Agreement.)

 

On the date of signing the Share Transfer Agreement, the transferee shall take
the total number as consideration and be ready to pay it to the transferor. But
above consideration shall subject to joint supervision from KNDI and the
transferee, and delivered the share to the transferor in following manners:

 

(1) 50% of the total KNDI stock shall be delivered to the transferor on the
closing date prescribed in the Share Transfer Agreement;

 



 2 

 

 

(2) The remaining 50% of the KNDI stock (hereinafter referred to as “Stock Under
Supervision”)shall be delivered in turn to the transferor according to following
manners:

 

Condition 1 : The transferor has right to receive total 12.5% of the KNDI stock,
provided that Jinhua An Kao realize net profit of RMB30,000,000 or more during
January 1, 2018 to December 31, 2018, and such profit is audited and Jinhua An
Kao gets annual financial report that issued subject to US GAAP. If Jinhua An
Kao’s net profit fails to meet RMB30,000,000 in that year, the transferor has
right to get the stock under supervision and make following adjustment as the
case may be:

 

A. If the gap between that year’s net profit and RMB30,000,000 is less than or
equivalent to 20% of net profit in that year, the transferee or KNDI has right
to directly deduct 5% of the KNDI stock from the stock under supervision, the
transferor is entitled to get 7.5% of the KNDI stock;

 

B. If the gap between that year’s net profit and RMB30,000,000 is more than 20%
and less than 40% of net profit in that year, the transferee or KNDI has right
to directly deduct 10% of the KNDI stock from the stock under supervision, the
transferor is entitled to get 2.5% of the KNDI stock;

 

C. If the gap between that year’s net profit and RMB30,000,000 is more than 40%
and equivalent to 40% of net profit in that year, the transferee or KNDI has
right to directly deduct 12.5% of the KNDI stock from the stock under
supervision, the transferor has no right to get any stock under supervision in
that year.

 

Condition II.: The transferor has right to receive total 16.67% of the KNDI
stock, provided that Jinhua An Kao realize net profit of RMB40,000,000 or more
during January 1, 2019 to December 31, 2019, and such profit is audited and
Jinhua An Kao gets annual financial report that issued subject to US GAAP. If
Jinhua An Kao’s net profit fails to meet RMB40,000,000 in that year, the
transferor has right to get the stock under supervision and make following
adjustment as the case may be.

 



 3 

 

 

A. If the gap between that year’s net profit and RMB40,000,000 is less than 20%
or equivalent to 20% of net profit in that year, the transferee or KNDI has
right to directly deduct 5% of the KNDI stock from the stock under supervision,
the transferor is entitled to get 11.67% of the KNDI stock;

 

B. If the gap between that year’s net profit and RMB40,000,000 is more than 20%
and less than 40% of net profit in that year, the transferee or KNDI has right
to directly deduct 10% of the KNDI stock from the stock under supervision, the
transferor is entitled to get 6.67% of the KNDI stock;

 

C. If the gap between that year’s net profit and RMB40,000,000 is more than 40%
and equivalent to 40% of net profit in that year, the transferee or KNDI has
right to directly deduct 16.67% of the KNDI stock from the stock under
supervision, the transferor has no right to get any stock under supervision in
that year.

 

Condition III: The transferor has right to receive total 20.83% of the KNDI
stock, provided that Jinhua An Kao realize net profit of RMB50,000,000 or more
during January 1, 2020 to December 31, 2020, and such profit is audited and
Jinhua An Kao gets annual financial report issued subject to US GAAP. If Jinhua
An Kao’s net profit fails to meet RMB50,000,000 in that year, the transferor has
right to get the stock under supervision and make following adjustment as the
case may be.

 

A. If the gap between that year’s net profit and RMB50,000,000 is less than 20%
or equivalent to 20% of net profit in that year, the transferee or KNDI has
right to directly deduct 6% of the KNDI stock from the stock under supervision,
the transferor is entitled to get 14.83% of the KNDI stock;

 

B. If the gap between that year’s net profit and RMB50,000,000 is more than 20%
and less than 40% of net profit in that year, the transferee or KNDI has right
to directly deduct 12% of the KNDI stock from the stock under supervision, the
transferor is entitled to get 8.83% of the KNDI stock;

 

C. If the gap between that year’s net profit and RMB50,000,000 is more than 40%
and equivalent to 40% of net profit in that year, the transferee or KNDI has
right to directly deduct 20.83% of the KNDI stock from the stock under
supervision, the transferor has no right to get any stock under supervision in
that year.

 

(3) KNDI shall reserve the voting right of such stock until the transferor earns
the Shares by satisfying the related terms and conditions under the Share
Transfer Agreement and its Supplementary Agreement.

 

3. Representations and Warranties of the Transferors

 

The transferor, represents, warrants and covenants that:

 

a)       Authority. Such transferor has full power and authority to enter into
and to perform this Agreement and the Share Transfer Agreement in accordance
with their terms and to consummate the transactions contemplated hereby and
thereby. This Agreement and the Share Transfer Agreement have been duly executed
and delivered by such transferor and constitute valid and binding obligations of
such transferor enforceable in accordance with their respective terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by general principles of equity that restrict the
availability of equitable remedies.

 

b)       Experience. Such transferor has such knowledge and experience in
financial and business matter that it is capable of evaluating the merits and
risks of the investment. Such transferor acknowledges that he can bear the
economic risk of his investment. Such transferor believes he has received all
the information he considers necessary or appropriate for deciding whether to
purchase the Shares. Such transferor further represents that he has had an
opportunity to ask questions and receive answers from KNDI regarding the terms
and conditions of the offering of the Shares and the business, assets and
financial condition of KNDI.

 

c)       Purchase Entirely for Own Account. This Agreement is made with such
transferor in reliance upon such transferor’s representation to KNDI, which by
such transferor’s execution of this Agreement such transferor hereby confirms,
that the Shares to be received by such transferor will be acquired for
investment for such transferor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that such
transferor has no present intention of selling, granting any participation in or
otherwise distributing the same. By executing this Agreement, such transferor
further represents that such transferor does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.

 

d)       Accredited Investor. Such transferor is an “accredited Investor” within
the meaning of Rule 501(a) under the Securities Act.

 



 4 

 

 

e)       Restricted Securities. Such transferor understands that the securities
he is purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from KNDI in a transaction
not involving a public offering and that under such laws and applicable
regulations such Shares may be resold without registration under the Securities
Act only in certain limited circumstances. In the absence of an effective
registration statement covering the Shares or an available exemption from
registration under the Securities Act, the Securities must be held indefinitely.
In this connection, such transferor represents that it is familiar with Rule 144
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

f)       Legends. It is understood that the certificates evidencing the Shares
may bear the following legend until such time, if any, as (A) the Shares are
sold in compliance with Rule 144 under the Securities Act (or a comparable
successor provisions) or pursuant to an effective registration statement under
the Securities Act or (B) KNDI receives an opinion of counsel reasonably
acceptable to it to the effect that such legend may be removed:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EXEMPTION PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE STATES OF THE UNITED STATES.”

 

Such transferor also understood that such certificates may bear any legend
required by the securities laws of any state or other governmental or regulatory
agency having authority over the issuance of the Shares.

 

4. This Supplementary Agreement constitutes an effective supplement to the Share
Transfer Agreement and of the same legal force as the Stock Transfer Agreement.
The Share Transfer Agreement and its Supplementary Agreement are binding on both
parties to this Supplementary Agreement. The provisions in this Supplementary
Agreement shall prevail in the event of any discrepancy between provisions in
this Supplementary Agreement and that in the Share Transfer Agreement. May not
do any supplement or amendment, in any forms, to the Share Transfer Agreement
and/or this Supplementary Agreement without consent from both parties to this
Supplement Agreement.

 



 5 

 

 

5. Both parties have duty to keep this Supplementary Agreement confidential, any
party has no right to disclose or confirm content of this Supplementary
Agreement to any third party. But such disclosure shall not be limited by this
clause if it need to be disclosed subject to U.S. Securities and Exchange
Commission.

 

6. This Supplementary Agreement takes effect on its execution date. The
conclusion, validity, explanation, implementation and resolution of dispute of
this Supplementary Agreement shall be governed by the laws and regulations of
the PRC. Should any provisions of this Supplementary Agreement be invalid, the
validity of the remaining provisions of this Supplementary Agreement shall not
be affected.

 

7. Any dispute arising from or in connection with this agreement shall be
brought to China International Economic and Trade Arbitration Commission and
arbitrated pursuant to existing and effective arbitration rules of the
Commission when applying for this arbitration. The arbitration award is final
and binding upon both parties.

 

8. This Supplementary Agreement is made in Chinese in quadruplicate, with each
party holding two originals.

 

9. This Supplementary Agreement must be reported to the board of directors of
Zhejiang Kandi Vehicles Co., Ltd and the board of directors of Kandi Technology
Group, Inc. for approval before it may be carried out.

 

 6 

 

 

IN WITNESS HEREOF, the transferee and the transferor have executed this
Supplementary Agreement as of the date first above written.

 

The Transferee: Zhejiang Kandi Vehicles Co., Ltd.

 

Stamp:

 

Authorized representative’s signature: _________________________

 

The transferor: Wang Xinhuo

 

Signature: __________________________

 

Kandi Technologies Group, Inc. hereby acknowledges this Supplementary Agreement
and pledges to perform its obligations under this Agreement.

 

Stamp:

 

Signature of President or CEO: ___________________________

 

 7 

 

 

Exhibit I

 

The Amount of the Stock Issued to Each Receiving Party:

 

Name of Receiving Party of the Stock  Total Value of the Stock  Total Amount of
the Stock                        

 

The transferor and its designated receiving party of the stock are entitled to
get certificates representing total value and amount of the stock described as
above chart and have right to handle such stock.

 

 

 

 

